Case 2:18-mj-00152-EFB Document 161-2 Filed 05/22/19 Page 1 of 2
        Case 2:18-mj-00152-EFB Document 161-2 Filed 05/22/19 Page 2 of 2


                                                                      residing in Al-Anbar – Rawah – near

                               states the following:



On 6/22/2014, at nearly 8 pm          , the victim, (I            H      ), went outside to turn on the

generator and about 12 vehicles full of a number of ISIS members carrying a variety of weapons attacked

and opened fire on the house and murdered him. I was not able to identify any of the murderers and did

not see the suspect, (Omar Abdulsattar), bearing in mind that I have known Omar since his childhood and

he has been away for more than ten years and according to my knowledge he has been outside of Iraq. I

rule out that he committed or took part in the murder of         , bearing in mind that I did not request to

file a complaint against Omar at the outset of the case, and I request that the charge against him be

dropped and that doubt and suspicion against him be lifted, and I also request that he be freed since he is

innocent of murdering           the victim, and this is my statement.



[Signature]



5/13/2019




                                                                        EXHIBIT 34 - REDACTED
